Plaintiff’s exceptions sustained and motion for new trial granted, with costs to plaintiff to abide event. Held, that there was a question of fact to be submitted to the jury as to whether the plaintiff was negligent in failing to *945discover sooner than he did that the defendant was about to violate the law of the road* by cutting the corner into Prince street instead of passing to the right of the center of the intersection of that street with East avenue. All concurred.

See Highway Law (Consol. Laws, chap. 25; Laws of 1909, chap. 30), § 283, subd. 3, as added by Laws of 1910, chap. 374; Rochester Ordinances, art. 2, § 10, subd. 5.— [Rep.